Russell, C. J.,
specially concurring. I concur in the rulings in the first four headnotes and in the judgment of reversal, but it is my opinion that the eighth ground of the motion for a new trial is meritorious. The court having charged to the jury section 4627 *717of the Code immediately following his giving in charge section 4626, in which it is stated that slight circumstances may be sufficient to carry conviction of the existence of fraud, it was his duty to tell the jury, in substance at least, that mere relationship was not a badge of fraud, even without request. I understand the rule to be well settled that while it is the duty of the judge to instruct the jury as to the law upon the substantial issues, he is not required to elaborate that charge by reference to circumstances relied upon by the party as supporting his contention; but the ruling of which I am speaking is, in substance, that if the charge of the judge so far as it went was appropriate, this would be the case. It is not enough for the trial judge to merely give instructions as to one of the issues, but it is essential that the instructions as far as given be “appropriate.” It is my opinion that in this case, since the judge charged to the jury the provisions of section 4627, and since under our law it is essential that badges of fraud must be shown in order for the rule of section 4626 to apply, and inasmuch as he had charged to the jury a portion of the law with reference to the relationship as set forth in section 4627, it then became necessary, in order to relieve his instruction from being confusing to the jury to the prejudice of the movant, that he should also have referred to the principle just stated with relation to the necessity of proof of badges of fraud before the provisions of section 4626 would be applicable to the issue.